Case: 16-11689        Date Filed: 02/01/2017      Page: 1 of 2


                                                                       [DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 16-11689
                               ________________________

                          D.C. Docket No. 1:12-cv-01822-RWS


GREEN PARTY OF GEORGIA,

CONSTITUTION PARTY OF GEORGIA,

                                                          Plaintiffs - Appellees,

versus


BRIAN KEMP, Georgia Secretary of State,

                                                  Defendant - Appellant.
                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                            ________________________

                                     (February 1, 2017)

Before WILSON and JILL PRYOR, Circuit Judges, and BARTLE, ∗ District Judge.

PER CURIAM:

         ∗
        Honorable Harvey Bartle III, United States District Judge for the Eastern District of
Pennsylvania, sitting by designation.
              Case: 16-11689    Date Filed: 02/01/2017    Page: 2 of 2




      The judgment of the district court is affirmed based on the district court’s

well-reasoned opinion. See Green Party of Ga. v. Kemp, 171 F. Supp. 3d 1340

(N.D. Ga. 2016).

      AFFIRMED.